Order, Supreme Court, New York County (Joan A. Madden, J.), entered October 4, 2004, which, to the extent appealed from as limited by the brief, denied defendant Rosen’s motion to consolidate this action with the summary proceeding pending between the parties in Civil Court, unanimously affirmed, with costs.
The motion court properly exercised its discretion in refusing to consolidate this Supreme Court action, which is not yet at the discovery stage, with a pending Civil Court summary proceeding that has already been placed on the trial calendar (see Barnes v Cathers & Dembrosky, 5 AD3d 122 [2004]; Abrams v Port Auth. Trans-Hudson Corp., 1 AD3d 118, 119 [2003]. Concur — Mazzarelli, J.E, Sullivan, Ellerin, Nardelli and Williams, JJ.